19-11845-shl   Doc 5-1   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit A   Pg
                                       1 of 4



                                   EXHIBIT A
19-11845-shl   Doc 5-1   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit A   Pg
                                       2 of 4
19-11845-shl   Doc 5-1   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit A   Pg
                                       3 of 4
19-11845-shl   Doc 5-1   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit A   Pg
                                       4 of 4
